Citation Nr: 9916972	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  95-37 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for kidney stones.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative changes of the right shoulder.  

3.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative changes of the left shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
July 1945.  

This appeal arose from July 1994, October 1995, and April 
1996 rating decisions by the Department of Veterans Affairs 
(VA) Los Angeles, California Regional Office (RO).  

In June 1997, the Board of Veterans' Appeals (Board) issued a 
remand on the issues of entitlement to service connection for 
kidney stones and a "degenerative nerve condition of the 
hands, arms, shoulders and back."  The Board noted that when 
the RO granted entitlement to service connection in April 
1996 for bilateral carpal tunnel syndrome (CTS) (which only 
accounted for the veteran's arms and hands), it apparently 
unilaterally dropped the claim of a nerve disorder affecting 
the shoulders and back.  The Board emphasized that there was 
nothing in the evidence of record to show that the veteran 
withdrew the remainder of his claim.  

The Board's remand, with respect to the claim for entitlement 
to service connection for a degenerative nerve condition of 
the hands, arms, shoulders and back, instructed the RO to 
contact the veteran and determine whether he, in fact, was 
satisfied with the April 1996 award of carpal tunnel syndrome 
and arthritis of the hands, and if he intended to withdraw 
his claim for entitlement to service connection for a 
degenerative nerve condition of the shoulders and back.  If 
he did not wish to withdraw the remainder of his claim, the 
RO was instructed to continue the appellate process.  An 
examination was also ordered to evaluate the claim for 
entitlement to service connection for kidney stones.  

A memo in the claims folder dated June 25, 1998 notes that 
the veteran clarified that he wanted further evaluation of 
his service connected carpal tunnel disability, and secondary 
service connection for a shoulder disability.  

The requested development was completed.  The RO also ordered 
an orthopedic examination of the veteran's shoulders and 
upper extremities.  

In November 1998, entitlement to service connection was 
granted for degenerative arthritis of the shoulders and for 
kidney stones.  Increased evaluations were also granted for 
bilateral carpal tunnel syndrome of each upper extremity.  

The case has been returned to the Board for appellate review.  
The issues have been rephrased on the title page in 
accordance with the procedural history outlined above.  

In a January 1999 statement, the veteran claimed that he was 
helpless and required aid and attendance.  He also sought 
entitlement to a wheelchair.  The issues of entitlement to 
housebound/aid and attendance benefits and entitlement to a 
wheelchair have been neither procedurally prepared nor 
certified for appellate review and are referred to the RO for 
appropriate consideration.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

It appears from a review of the Board's remand and the 
evidence of record in the claims folder that there has been 
substantial compliance with the Board's June 1997 remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).  



After the rating decision of November 1998, the veteran 
submitted a statement in March 1999 indicating that wanted 
his appeal returned to the Board.  

In the informal hearing submitted by The American Legion in 
May 1999, it was contended that the issues before the Board 
consisted of entitlement to an initial evaluation in excess 
of 10 percent for kidney stones, and entitlement to an 
initial evaluation in excess of 20 percent for degenerative 
arthritis of each shoulder.  

As noted above, the benefit sought on appeal (entitlement to 
service connection for kidney stones and entitlement to 
service connection for a bilateral shoulder disorder) was 
granted.  To preserve an appeal on issues of the initial 
assigned evaluations, the veteran is required to submit a new 
Notice of Disagreement (NOD).  See Grantham v. Brown, 114 F. 
3d 1156 (1997).  

It does appear that the veteran has filed an NOD with regard 
to all of the issues listed on the title page of this 
decision.  It is clear that the veteran is dissatisfied with 
ratings assigned for kidney stones and the evaluation 
assigned for degenerative arthritis of both shoulders.  When 
an NOD has been filed, but a statement of the case (SOC) has 
not been issued, and the appeal has not been completed with a 
substantive appeal, a remand is in order.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  

The RO must issue an SOC so that the veteran may complete his 
appeal with a substantive appeal if he wishes to do so.  

To ensure that the veteran is afforded due process, 38 C.F.R. 
§ 3.103 (1998), the Board is deferring adjudication of the 
issues of entitlement to an initial evaluation in excess of 
10 percent for kidney stones, entitlement to an initial 
evaluation in excess of 20 percent for degenerative changes 
of the right shoulder, and entitlement to an initial 
evaluation in excess of 20 percent for degenerative changes 
of the left shoulder, pending a remand to the RO for further 
development as follows:  

The RO should issue an SOC with regard to 
the issues of entitlement to an initial 
evaluation in excess of 10 percent for 
kidney stones, entitlement to an initial 
evaluation in excess of 20 percent for 
degenerative changes of the right 
shoulder, and entitlement to an initial 
evaluation in excess of 20 percent for 
degenerative changes of the left 
shoulder.  The SOC should include 
consideration of Fenderson v. West, 12 
Vet. App. 119, 126 (1999), pertaining to 
initial grants of service connection on 
the basis of "staged ratings".  A 
statement of procedural and appellate 
rights must accompany the SOC.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


